DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 8 and 10 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the connection interface of the first portion and/or the second portion each comprise …” Because the limitation refers to the connection interface of the first portion and the second portion in the alternative (i.e. “first portion and/or the second portion”), it is unclear as what Applicant intends “each” to refer to. For the purposes of this Office Action, Examiner will interpret the limitation as “wherein the connection interface of the first portion and/or the second portion comprises …”
Claims 1 and 16 each recite the limitation “adjacent connection plates of at least the first portion” in the last paragraph. It is unclear as to whether Applicant intends the limitations to refer to, and further define the ‘multiple connection plates of the first portion’ previously set forth in the claim, or whether Applicant intends to set forth a second set of ‘connection plates’ which are separate and independent from the ‘connection plates’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitations as “adjacent connection plates of the multiple connection plates of the first portion.”
Claim 3 recites the limitation “connection plates.” It is unclear as to whether Applicant intends the limitation to refer to, and further define the ‘multiple connection plates’ previously set forth in claim 1, or whether Applicant intends to set forth a second set of ‘connection plates’ which are separate and independent from the ‘connection plates’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation as “the multiple connection plates.”
Claims 10 and 11 each recite the limitation “connection plates.” It is unclear as to whether Applicant intends the limitation to refer to, and further define the ‘multiple connection plates’ previously set forth in claim 1, or whether Applicant intends to set forth a second set of ‘connection plates’ which are separate and independent from the ‘connection plates’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation as “the multiple connection plates.”
Claim 11 further recites the limitation “each column.” It is unclear as to whether Applicant intends the limitation to refer to, and further define the ‘columns’ previously set forth in claim 10, or whether Applicant intends to set forth a second set of ‘columns’ which are separate and independent from the ‘columns’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation as “each of the columns.”
Claim 16 recites the limitation “wherein the first connection interface, the second connection interface, and/or the further second connection interface each comprise …” Because the limitation refers to the first, second, and further second connection interfaces in the alternative (i.e. “the first connection interface, the second connection interface, and/or the further second connection interface”), it is unclear as what Applicant intends “each” to refer to. For the purposes of this Office Action, Examiner will interpret the limitation as “wherein the first connection interface, the second connection interface, and/or the further second connection interface comprises …”
Claim 16 further recites the limitation “further second portion” in the last paragraph. It is unclear as to whether Applicant intends the limitation to refer to the ‘further second portion’ previously set forth in the claim, or whether Applicant intends to set forth a second ‘further second portion,’ separate and independent from the ‘further second portion’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation so as to refer to the ‘further second portion’ previously set forth.
Claim 16 further recites the limitation “adjacent connection plates of the second portion.” It is unclear as to whether Applicant intends the limitation to refer to, and further define the ‘multiple connection plates of the second portion’ previously set forth in the claim, or whether Applicant intends to set forth a second set of ‘connection plates’ which are separate and independent from the ‘connection plates’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation as “adjacent connection plates of the multiple connection plates of the second portion.”
Claim 16 further recites the limitation “adjacent connection plates of the further second portion.” It is unclear as to whether Applicant intends the limitation to refer to, and further define the ‘multiple connection plates of the further second portion’ previously set forth in the claim, or whether Applicant intends to set forth a second set of ‘connection plates’ which are separate and independent from the ‘connection plates’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation as “adjacent connection plates of the multiple connection plates of the further second portion.”
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 – 8, 10 – 14, 16, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fenger (International Publication Number WO 2018/046436 A1).
As to claim 1, Fenger teaches an arrangement for transporting a wind turbine component (abstract), the arrangement comprising: a first portion configured to be placed on a loading area (figure 1, element 2 of element 71 being the ‘first portion’; page 10, lines 27 – 30); a second portion, having a component support portion configured to support the wind turbine component (figure 1, elements 3 and 4 of element 71 being the ‘second portion’ and the ‘component adapter portion’; page 10, lines 27 – 30), the first portion and the second portion each having a respective connection interface via which the first portion and the second portion are reversibly couplable to each other (figure 3a, elements 2, 3, and 22, see below; page 12, lines 18 – 21).

    PNG
    media_image1.png
    472
    580
    media_image1.png
    Greyscale

Fenger further teaches that the connection interface of the second portion comprises multiple connection plates having at lease one hole for at least one bolt (figure 3a, elements 22, see above; page 12, lines 18 – 21), wherein the connection plates of the second portion are spaced apart in a width direction by a first distance (figure 3a, elements 22, see above).
Regarding the limitation of ‘adjacent connection plates of the multiple connection plates of the first portion being spaced apart in a longitudinal direction by at least two different second distances,’ Examiner notes that Fenger teaches the alternative limitation of the ‘connection interface of the second portion comprising multiple connection plates.’ Therefore, Fenger is not required to show the first portion comprising connection plates or adjacent connection plates for anticipation.
As to claim 2, Fenger further teaches a connectors configured to mount the connection interface of the first portion to the connection interface of the second portion (figure 3a, elements 22 being the ‘plurality of connectors,’ elements 2 and 3; page 12, lines 18 – 21).
As to claim 3, Fenger teaches that the connection interface of the second portion comprises at least four of the multiple connection plates, wherein the multiple connection plates are substantially flat (figures 1 and 3a, element 3 of elements 71 and 72 are the ‘second portion,’ see above).
As to claim 4, Fenger teaches that contact surfaces of all connection plates of the second portion are arranged in a second plane (figures 1 and 3a, element 3, see above).
Examiner notes that Fenger teaches the alternative limitation of the ‘connection interface of the second portion comprising multiple connection plates.’ Therefore, Fenger is not required to show the first portion comprising connection plates.
As to claim 5, Fenger teaches that at least one hole of a connection plate of the second portion is a through hole (figure 3a, element 22 being the ‘through hole’; page 11, lines 20 – 22 and page 12, lines 18 – 21).
Examiner notes that Fenger teaches the alternative limitation of the ‘connection interface of the second portion comprising multiple connection plates.’ Therefore, Fenger is not required to show the first portion comprising connection plates.
As to claim 6, Fenger teaches that the first portion comprises two parallel longitudinal beams and cross beams connecting the longitudinal beams (figure 3a, element 2, see below).

    PNG
    media_image2.png
    513
    865
    media_image2.png
    Greyscale

Examiner notes that Fenger teaches the alternative limitation of the ‘connection interface of the second portion comprising multiple connection plates.’ Therefore, Fenger is not required to show the first portion comprising connection plates.
As to claim 7, Fenger teaches that the connection plates of the second portion are fixed at the second portion in a predetermined pattern, having predetermined distances from each other in two different lateral directions (figure 3a, element 3, see below).

    PNG
    media_image3.png
    502
    630
    media_image3.png
    Greyscale


As to claim 8, Examiner notes that Fenger teaches the alternative limitation of the ‘connection interface of the second portion comprising multiple connection plates.’ Therefore, Fenger is not required to show the first portion comprising connection plates.
As to claim 10, Fenger teaches that at least two columns of the connection plates are fixed at the second portion, the two columns being spaced apart in the width direction by the first distance (figures 1 and 3a, wherein the ‘column of connection plates’ of element 71 is a ‘first column’ and a ‘column of connection plates’ of element 72 is a ‘second column,’ see below).

    PNG
    media_image4.png
    502
    720
    media_image4.png
    Greyscale

As to claim 11, Examiner notes that the limitation of “the second distances” refers to a limitation in claim 1 of ‘adjacent connection plates of the multiple connection plates of the first portion being spaced apart in a longitudinal direction by at least two different second distances.’ This limitation is required only if the limitation of ‘the connection interface of the first portion comprises multiple connection plates’ is taught. However, Fenger teaches the alternative limitation of the ‘connection interface of the second portion comprising multiple connection plates.’ Because of this Fenger is not required to show the ‘second distances.’ Therefore, Fenger is not required to teach the limitation of claim 11 to show anticipation.
As to claim 12, Fenger teaches that the first portion comprises a loading area contact surface which is substantially flat (figures 1 – 3, bottom surface of element 2 being the ‘loading area contact surface’), wherein the loading area contact surface is at least partly formed by surfaces of cross-beams of the first portion (figure 1, element 2, see above).
As to claim 13, Fenger teaches that the first portion is configured as a tunnel frame forming a tunnel when placed at a ground surface (figure 3a, see below), wherein a trailer can be moved into the tunnel and can lift the first portion from the ground for transporting the wind turbine component (figure 3a, see below).

    PNG
    media_image5.png
    437
    609
    media_image5.png
    Greyscale

As to claim 14, Fenger teaches a further second portion configured to support another wind turbine component (figure 1, elements 3 and 4 of element 72 being the ‘further second portion’); the further second portion comprising a further connection interface via which the first portion and the further second portion are reversibly couplable to each other (figure 3a, see above; page 11, lines 20 – 22 and page 12, lines 18 – 21).
As to claim 16, the discussion of claims 1 and 14 are incorporated herein.
Regarding the limitations of “wherein the connection plates of the first portion, the second portion, and the further second portion are spaced apart …” and “wherein respective adjacent connection plates of the multiple connection plates of the first portion are spaced apart …,” Examiner notes that Fenger teaches the alternative limitation of the ‘connection interface of the second portion comprising multiple connection plates.’ Therefore, Fenger is not required to show the first portion or the further second portion comprising connection plates or adjacent connection plates for anticipation.
As to claim 17, Fenger teaches that adjacent connection plates of the multiple connection plates of the second portion are spaced apart in the longitudinal direction by a first second distance (figure 3a, element 3, see above).
Regarding the limitation of the ‘adjacent connection plates of the further second portion being spaced apart …,” Examiner notes that Fenger teaches the alternative limitation of the ‘connection interface of the second portion comprising multiple connection plates.’ Therefore, Fenger is not required to show the further second portion comprising adjacent connection plates for anticipation.
Response to Arguments
Applicant's arguments filed September 14, 2022 have been fully considered but they are not persuasive.
Applicant argues, on pages 8 – 9, that Fenger does not teach ‘adjacent connection plates of the first portion are spaced apart in a longitudinal direction by at least two different second distances.’ Examiner notes that Fenger teaches the alternative limitation of the ‘connection interface of the second portion comprising multiple connection plates.’ Therefore, Fenger is not required to show the first portion comprising connection plates or adjacent connection plates for anticipation.
Examiner has reviewed Applicant’s argument, on page 7, that the limitations of “first portion,” “second portion,” and “further second portion” do not invoke interpretation under 35 U.S.C. 112(f). Examiner agrees that these limitations do not invoke interpretation under 35 U.S.C. 112(f).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726